DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 45 are pending for examination.  Claims 5, 7, 9, 11, 13, 16, 18, 20 – 23 are amended.  Claims 24 – 35 are canceled.  Claims 36 – 45 are added.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/19, 09/26/19, 04/27/20, 08/13/20, & 09/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “A computer readable recording medium” needs to be disclosed and defined.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35 – 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

  Regarding claim 35: as object in specification above, the specification does not define “computer readable medium”, and based on the broadest reasonable interpretation, it includes signal or carrier wave which is non-statutory subject matter.  Therefore, the claimed program product appears to be software per se which is a non-statutory subject matter.   Claims 36 - 45 depend on claim 35.  They do not remedy the deficiency of claim 35.  Therefore, they are rejected for the same reason above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12 and 22 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishii, et al., (US PAT 6,722,174 hereinafter Nishii).

As to claim 1, Nishii teaches a method of forming a metal sheet into a target shape by press-forming (“plate thickness pressing” col. 7 lines 40 - 60), such that the metal sheet (“steel plate” col. 7 lines 40 - 45) is formed into an intermediate shape that is different from the target shape and then the target shape is formed from the intermediate shape, the method comprising: 
when forming the intermediate shape (“…In general, the shape of the front end of the slab after rolling largely varies due to a temperature distribution of the slab, and the lap 27 occurs when a corner portion of the slab is excessively heated…” col. 10 lines 32 - 60) from the metal sheet (“steel plate” col. 7 lines 40 – 45 and col. 10 lines 32 - 60), forming the intermediate shape by forming a first region (“…The tapered  including at least a portion at which a ratio of sheet thickness reduction from the metal sheet is larger (“…wherein a pressing process with a reduction ratio of not less than 0.5 is applied to a continuously cast slab in a plate thickness direction by using a pair of dies each of which includes an inclined portion on an input side and a flat portion on an output side…” col. 10 lines 47 – 60 and col. 26 lines 60 – 67) when the target shape is formed via the intermediate shape than when the target shape is formed directly from the metal sheet (“…facility which utilizes a direct rolling technique for directly connecting the continuous casting facility with the hot rolling process. The facility is constituted by a continuous casting facility for continuously casting a hot slab, a rough processing facility for subjecting the hot-slab continuously cast by the continuous casting facility to a thickness reduction process to obtain a sheet bar, a finishing mill group for rolling the sheet bar obtained by the rough processing facility to obtain a hot-rolled steel plate having a predetermined plate thickness…” col. 24 lines 20 - 35) and (“…all the continuously cast slabs having the plate thickness of 100 mm and 200 mm have the internal defect generation ratio of 0.01% which falls within the allowable range with the reduction ratio of 0.3. In the present invention, the internal defect generation ratio…” col. 25 lines 15 – 25).   

As to claim 11, Nishii teaches a method of forming a metal sheet into a target shape by press-forming such that the metal sheet is sequentially formed into a plurality of intermediate shapes that are different from the target shape and the target shape is formed from a final intermediate shape, the method comprising: 
in at least one process selected from a group consisting of a process to obtain the plurality of intermediate shapes (“…deformation of the hot slab at the front end and discovered that the deformation behavior of the front end varies depending on the plate thickness pressing process conditions…” col. 9 lines 20 – 30) and a process to obtain the target shape (“…a target thickness…” col. 20 lines 40 – 50), adopting a shape obtained by the method of any one of claim 1 as an intermediate shape to be formed in a process preceding the at least one process.  

As to claim 12, Nishii teaches a method of designing an intermediate shape when forming a metal sheet into a target shape by press-forming (“plate thickness pressing” col. 7 lines 40 - 60), such that the metal sheet (“steel plate” col. 7 lines 40 - 45) is formed into an intermediate shape that is different from the target shape and then the target shape is formed from the intermediate shape, the method comprising:
when forming the intermediate shape (“…In general, the shape of the front end of the slab after rolling largely varies due to a temperature distribution of the slab, and the lap 27 occurs when a corner portion of the slab is excessively heated…” col. 10 lines 32 - 60) from the metal sheet (“steel plate” col. 7 lines 40 - 45), adopting, as the intermediate shape, a shape in which a first region (“…The tapered portion…” col. 8 lines 20 - 45) is formed that includes at least a portion at which a ratio of sheet thickness reduction from the metal sheet is larger (“…wherein a pressing process with a reduction ratio of not less than 0.5 is applied to a continuously cast slab in a plate thickness direction by using a pair of dies each of which includes an inclined portion on when the target shape is formed via the intermediate shape than when the target shape is formed directly from the metal sheet (“…facility which utilizes a direct rolling technique for directly connecting the continuous casting facility with the hot rolling process. The facility is constituted by a continuous casting facility for continuously casting a hot slab, a rough processing facility for subjecting the hot-slab continuously cast by the continuous casting facility to a thickness reduction process to obtain a sheet bar, a finishing mill group for rolling the sheet bar obtained by the rough processing facility to obtain a hot-rolled steel plate having a predetermined plate thickness…” col. 24 lines 20 - 35) and (“…all the continuously cast slabs having the plate thickness of 100 mm and 200 mm have the internal defect generation ratio of 0.01% which falls within the allowable range with the reduction ratio of 0.3. In the present invention, the internal defect generation ratio…” col. 25 lines 15 – 25).   

As to claim 22, Nishii teaches a method of designing an intermediate shape when forming a metal sheet into a target shape by press-forming, such that the metal sheet is sequentially formed into a plurality of 70intermediate shapes that are different from the target shape and the target shape is formed from a final intermediate shape, the method comprising: 
in at least one process selected from a group consisting of a process to obtain the plurality of intermediate shapes (“…deformation of the hot slab at the front end and discovered that the deformation behavior of the front end varies depending on the plate thickness pressing process conditions…” col. 9 lines 20 – 30) and a process to obtain the target shape (“…a target thickness…” col. 20 lines 40 – 50), adopting a shape obtained by the method of claim 12 as an intermediate shape to be formed in a process preceding the at least one process.  

As to claim 23, see rejection for claim 1.  Further, Nishii teaches a die (“pair of dies” col. 7 lines 55 - 60) for forming a metal sheet (“steal plate” col. 7 lines 40 - 45), the die comprising die faces having a shape of an intermediate shape (“…pair of dies each of which includes an inclined portion on an input side and a flat portion on an output side and a plate thickness reduction ratio r is not less than 30%…” col. 8 lines 5 - 14) obtained by the method of forming a metal sheet.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii, et al., (US PAT 6,722,174 hereinafter Nishii) in view of Zhao et al., (US PUB 2016/0288184 hereinafter Zhao).

As to claim 35, Nishii teaches designing an intermediate shape used when forming a metal sheet into a target shape by press-forming (“plate thickness pressing” col. 7 lines 40 - 60), such that the metal sheet (“steel plate” col. 7 lines 40 - 45) is formed into an intermediate shape that is different from the target shape and then the target shape is formed from the intermediate shape, comprising
when forming the intermediate shape (“…In general, the shape of the front end of the slab after rolling largely varies due to a temperature distribution of the slab, and the lap 27 occurs when a corner portion of the slab is excessively heated…” col. 10 lines 32 - 60) from the metal sheet (“steel plate” col. 7 lines 40 – 45 and col. 10 lines 32 - 60), forming the intermediate shape by forming a first region (“…The tapered portion…” col. 8 lines 20 - 45) including at least a portion at which a ratio of sheet thickness reduction from the metal sheet is larger (“…wherein a pressing process with a reduction ratio of not less than 0.5 is applied to a continuously cast slab in a plate thickness direction by using a pair of dies each of which includes an inclined portion on an input side and a flat portion on an output side…” col. 10 lines 47 – 60 and col. 26 lines 60 – 67) when the target shape is formed via the intermediate shape than when the target shape is formed directly from the metal sheet (“…facility which utilizes a direct rolling technique for directly connecting the continuous casting facility with the hot rolling process. The facility is constituted by a continuous casting facility for    
Nishii does not but Zhao teaches computer readable recording medium at which is recorded a computer program causing a computer to execute processing (“…CAE (Computer-Aided Engineering) simulation technique” para. 0008) and (“… specifications and batches of materials stored in the database is fully comprehensive, the relationship between the forming angles and the amounts of press of a corresponding material can be obtained directly from the database before the bending process…” para. 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Nishii by adopt the teachings of Zhao because Zhao would implement computer-aid engineering program to pressing model and store all testing information for reuse of the finite element simulation model for the bending process (para. 0085).
 

As to claim 36, Nishii teaches the computer readable medium of claim 35, the processing further based on element data (A) for a provisional metal sheet and element data (B) for a post-forming shaped metal sheet corresponding to the element data (A) comprising: 
sequentially performing a step 2-1 and a step 2-2; and 
performing elastic deformation analysis to correct the element data (A) (“…Further, alternately operating the both presses can reduce the capacity of the power supply. In addition, since the width opening of the press is corrected based on the measured value of the plate width obtained by width reduction pressing, a desired plate width can be rapidly obtained….” col. 39 lines 42 – 50) so as to reduce a difference in shape between each corresponding element in the element data (A) and the element data (B), and to derive element data (D) for a hypothetical metal sheet (“…Further, alternately operating the both presses can reduce the capacity of the power supply. In addition, since the width opening of the press is corrected based on the measured value of the plate width obtained by width reduction pressing, a desired plate width can be rapidly obtained….” Col. 39 lines 42 – 50) prior to forming, wherein: 
step 2-1 comprises deriving a stress (F1) for each element in the element data (A), the stress (F1) being a stress amount required to be applied to each of the elements in the 71element data (A) to elastically deform each of the elements in the element data (A) into a shape of each of the corresponding elements in the element data (B) (“plain strain causing the widthwise deformation…” col. 8 lines 35 – 45).
Nishii does not but Zhao teaches 
a finite element model (I) for and using a finite element method (“establishing a finite element simulation model for forming based on a structure parameter of a die used for a bending process” para. 0012 - 0014); 
step 2-2 comprises applying a stress (F2), having an absolute value that is not lower than the stress (F1) derived in the step 2-1, to each of the elements in the element data (A) under application of a condition of restraining displacement in out-of-plane directions of nodes of each finite element (“…The steel sheets are respectively denoted by reference signs A, B. A tension test is performed on the two materials A, B using a Shimadzu's universal tensile testing machine at room temperature. Thereby, a load displacement curve is obtained from each of the materials A, B. Furthermore, for each material, a flow stress curve and a mechanical performance parameter are calculated based on a theoretical formula, and are used as input parameters to evaluate the mechanical characteristic of the material in simulating the bending process…” para. 0074).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Nishii by applying Zhao because Zhao would provide finite element simulation model to form metal sheet and apply amount of press (para. 0012 – 0013, 0035).  Therefore, Zhao teaches the same field of the invention and can be combined.


Allowable Subject Matter
Claims 2 – 10 and 13 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 37 – 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 101 rejection.

As to claim 2, Nishii et al., (US PAT 6,722,174 hereinafter Nishii) teaches the method of claim 1, further comprising, based on element data (B) for a post-forming shaped metal sheet and element data (D) for a hypothetical metal sheet prior to forming derived by finite element analysis in which a first step and a second step are sequentially performed: 
imparting strain to at least one element, corresponding to the first region, in the element data (D) (“reduction strain is distributed in the plate thickness direction of the material…” col. 8 lines 32 – 35), at a strain required for deformation into respective shapes of respective elements in the element data (B) (“plain strain causing the widthwise deformation…” col. 8 lines 35 – 45) that correspond to each of the at least one element in the element data (D); 
adopting a shape of element data (G) for a hypothetical metal sheet after deformation (“…deformation of the hot slab at the front end and discovered that the deformation behavior of the front end varies depending on the plate thickness pressing , in a case in which the hypothetical metal sheet prior to forming has been deformed, as the intermediate shape, wherein: 
the first step comprises preparing element data (A) for a provisional metal sheet (“In the hot slab 20 shown in FIG. 26(a), both side portions of the material front end 20a are first pre-formed into a shape such as shown by broken lines in the drawing …” col. 28 lines 22 – 27) and the element data (B) for the post-forming shaped metal sheet (“…The formed slab (FIG. 35(b)) will now be subjected to plate thickness pressing. The width distribution is generated in the pre-formed steady portion of the material by pressing, and this is canceled out by the shape obtained by the pre-forming. After pressing, the hot slab 20 has a flat shape with substantially no width distribution as shown in FIG. 35(c)…” col. 30 lines 5 – 15); and 
the second step comprises correcting (“correction is enabled…” col. 15 lines 30 – 40) the element data (A) so as to reduce a difference in shape between each corresponding element in the element data (A) and the element data (B), and deriving the element data (D) (“…Further, alternately operating the both presses can reduce the capacity of the power supply. In addition, since the width opening of the press is corrected based on the measured value of the plate width obtained by width reduction pressing, a desired plate width can be rapidly obtained….” Col. 39 lines 42 – 50).
  Nishii does not teach derived by finite element analysis and for remaining elements in the element data (D), corresponding to a second region including at least a portion at which a ratio of sheet thickness reduction from the metal sheet is larger when the target shape is formed directly from the metal sheet than when the target shape is formed via the intermediate shape, imparting strain, having a smaller absolute value than strain required for deformation into respective shapes of respective elements in the element data (B) corresponding to each of the remaining elements, to the remaining elements or imparting no strain to the remaining elements.
Zhao et al., (US PUB 2016/0288184) teaches derived by finite element analysis (“establishing a finite element simulation model for forming based on a structure parameter of a die used for a bending process”, para. 0012 - 0013).
Nishii and Zhao do not teach for remaining elements in the element data (D), corresponding to a second region including at least a portion at which a ratio of sheet thickness reduction from the metal sheet is larger when the target shape is formed directly from the metal sheet than when the target shape is formed via the intermediate shape, imparting strain, having a smaller absolute value than strain required for deformation into respective shapes of respective elements in the element data (B) corresponding to each of the remaining elements, to the remaining elements or imparting no strain to the remaining elements.

As to claims 3 -10, they are objected as they depend on objected claim 2.

As to claim 13, it is objected as the same reason of claim 2 above.

As to claims 14 - 16, they are objected as they depend on objected claim 12.

As to claims 17 - 18, they are objected as they depend on objected claim 13.

As to claim 19, they are objected as they depend on objected claim 18.

As to claims 20 - 21, they are objected as they depend on objected claim 13.

As to claim 37, Nishii and Zhao do not teach
step 2-3 comprises deriving post-elastic-deformation element data (H) by performing elastic deformation analysis using a finite element method based on the finite element model (I), correcting respective shapes of the finite elements in the element data (A) to respective shapes of the finite elements of the post-elastic-deformation finite element data (H), and adopting the corrected finite element data as the element data (D).

As to claim 38, Nishii and Zhao do not teach the computer readable recording medium of claim 36, wherein the stress (F2) has an absolute value that is larger than the stress (F1) but no more than 1.5 times larger than the stress (F 1).

As to claims 39, Nishii and Zhao do not teach the computer readable recording medium of claim 36, the processing further comprising finite element analysis based on the element data (D) and the element data (B) corresponding to the element data (D), the finite element analysis comprising: 
deriving a stress (F3) for each element in the element data (D), the stress (F3) being a stress amount required for elastic deformation into respective shapes of the respective elements in the element data (B) corresponding to the respective elements in the element data (D); and  BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tanApplication No.: NEWDocket No.: 1982-1131PUS1 Page 21 of 24 
building a finite element model (J) by applying the stress (F3) required for the elastic deformation to at least one of the elements corresponding to the first region in the element data (D), and by applying a stress having a smaller absolute value than the stress (F3) required for the elastic deformation, or by applying no stress, to remaining elements in the element data (D), the remaining elements corresponding to a second region including at least a portion at which a ratio of sheet thickness reduction from the metal sheet is larger when the target shape is formed directly from the metal sheet than when the target shape is formed via the intermediate shape.

As to claims 40 - 42, they are objected as they depend on objected claim 39.

As to claim 43 - 45, they are objected as they depend on objected claim 42.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.


Yoshiome, (US PUB 2007/0125149), discloses a method of press forming method on sheet metal (title, abstract and figures 1 – 23).
Saito, (US PUB 2018/0185899), discloses a method for manufacturing press component (title, abstract, and figures 1 – 22).
Suzuki, (US PUB 2017/0140081), discloses a forming simulation method (title, abstract, and figures 1 – 18).
Fujii, (US PUB 2015/0082855), discloses a method of preparing forming limit diagram in press forming (title, abstract and figures 1 – 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194